PER CURIAM:
Respondent Thomas R. Hendershot is admitted to practice law in Maryland and the District of Columbia. On October 12, 2001, the Court of Appeals of Maryland indefinitely suspended respondent from the practice of law, with the right to apply for reinstatement after two years. Respondent’s ethical violations included neglecting a legal matter, failing to keep a client reasonably informed, commingling funds, depositing an estate check into his escrow account and splitting fees with a nonlawyer.
On March 8, 2001, we temporarily suspended respondent pursuant to D.C. Bar R. XI, § 11(d), and referred the matter to the Board on Professional Responsibility (the Board). The Board’s report concluded that respondent’s actions constitute misconduct in this jurisdiction, and thus recommend the imposition of identical reciprocal discipline. The Board further recommended that respondent must demonstrate his fitness before readmission.
Neither Bar Counsel nor respondent oppose the Board’s report or recommendation, thus our scope of review is very limited. See In re Goldsborougk, 654 A.2d 1285 (D.C.1995); D.C. Bar R. XI, § 11(f). Given the presumption in favor of identical reciprocal discipline, see In re Zilberberg, 612 A.2d 832, 834 (D.C.1992), we adopt the *51Board’s recommendation. Accordingly, it is
ORDERED that Thomas R. Hendershot be suspended from the practice of law in the District of Columbia for the period of two years. For the purpose of seeking reinstatement to the Bar, the period of suspension shall not be deemed to begin until respondent files an affidavit pursuant to D.C. Bar R. XI, § 14(g). See D.C. Bar R. XI, § 16(c). Furthermore, reinstatement shall be conditioned on proof of fitness to practice law in the District of Columbia.

So ordered.